Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20200084636 as supported by provisional app. 62728393 filed on 09/07/2018) in view of KIM (US 20180368109).

Regarding claim 1, ZHANG et al. (US 20200084636) teaches a network monitoring apparatus comprising: 
a memory (fig. 1A, 13); and 
a processor coupled to the memory (fig. 1A, 13), the processor being configured to execute a grouping control processing that includes 
specifying, based on a slice/service type and priority information of a data flow, a group to which the data flow belongs (par. 54, 77, “each access node maintains a shared RLC (Radio Link Control) entity for a per-QoS flow, per-slice, across one or more UEs”, multiple UES would provide multiple data flows with the per-QoS flow, per-slice), and 
allocating a same network slice to a plurality of data flows included in a same group (par. 54, 77, “each access node maintains a shared RLC (Radio Link Control) entity for a per-QoS flow, per-slice, across one or more UEs”, multiple UES would provide multiple data flows with the per-QoS flow, per-slice), and 
execute a slice control processing that includes controlling an edge node of the network slice by grouping control information generated by the grouping control processing (par. 78, 89, The sliceID may be an ID to identify a slice/service/group…The QoS flow ID may be an ID to identify the QoS flow.), by the grouping control processing, being configured to cause a layer 2 switch included in the edge node (access node or DU implementing RLC and MAC, which is layer 2 as in par. 47, 48, 58) to perform, based on the grouping control information (fig. 1A, par. 68, 77, 82, type 1 PDCP implement in CU and shared RLC sublayer implemented in access nodes (or DU) as indicated by par. 47), reducing of a size of a header of a packet in the data flow that is to be relayed by the edge node (par. 68, 78, header compression, which processed by the shared RLC in the gNB DU and PDCP in the gNB CU that both are DRB L2 entities as in fig. 3), or to perform, based on the grouping control information, adding of priority information to the header (par. 66, 78, 81, 89, 93, adding or removing header with QoS flow id or priority information, which processed by the shared RLC in the gNB DU and PDCP in the gNB CU that both are DRB L2 entities as in fig. 3).
However, ZHANG does not explicitly teach by transmitting, control information generated by the control processing, the transmitting of the control information being configured to cause a layer 2 switch included in the edge node to perform. 
But, KIM (US 20180368109) in a similar or same field of endeavor teaches by transmitting, control information generated by the control processing, the transmitting of the control information being configured to cause a layer 2 switch included in the edge node to perform (par. 79, 80, 129, a DU may include registration, release, setup, configuration, change, reporting, and deletion functions for a DU device controlled by a CU and for radio resources associated with the DU device).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of ZHANG to transmit control information to DU.
The motivation would have been to manage and control the functions in DU.

Regarding claim 2, ZHANG et al. (US 20200084636) teaches the network monitoring apparatus according to claim 1, wherein the slice control processing is configured at least part of the grouping control information regarding the network slice (par. 54, 77, “each access node maintains a shared RLC (Radio Link Control) entity for a per-QoS flow, per-slice, across one or more UEs”, multiple UES would provide multiple data flows with the per-QoS flow, per-slice).
However, ZHANG does not explicitly teach wherein the slice control processing is configured to report, to the edge node, at least part of the control information.
But, KIM (US 20180368109) in a similar or same field of endeavor teaches wherein the slice control processing is configured to report, to the edge node, at least part of the control information (par. 79, 80, 129, a DU may include registration, release, setup, configuration, change, reporting, and deletion functions for a DU device controlled by a CU and for radio resources associated with the DU device).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of ZHANG to transmit control information to DU.
The motivation would have been to manage and control the functions in DU.


Regarding claim 7, ZHANG et al. (US 20200084636) teaches a method for network monitoring, the method comprising; 
specifying, by a network monitoring apparatus, based on a slice/service type and priority information of a data flow, a group to which the data flow belongs (par. 54, 77, “each access node maintains a shared RLC (Radio Link Control) entity for a per-QoS flow, per-slice, across one or more UEs”, multiple UES would provide multiple data flows with the per-QoS flow, per-slice); 
allocating, by the network monitoring apparatus, a same network slice to a plurality of data flows included in a same group (par. 54, 77, “each access node maintains a shared RLC (Radio Link Control) entity for a per-QoS flow, per-slice, across one or more UEs”, multiple UES would provide multiple data flows with the per-QoS flow, per-slice); and controlling an edge node of the network slice, based on grouping control information generated by the network monitoring apparatus (par. 78, 89, The sliceID may be an ID to identify a slice/service/group…The QoS flow ID may be an ID to identify the QoS flow.), the grouping control information being configured to cause a layer 2 switch included in the edge node (access node or DU implementing RLC and MAC, which is layer 2 as in par. 47, 48, 58) to perform, based on the grouping control information (fig. 1A, par. 68, 77, 82, type 1 PDCP implement in CU and shared RLC sublayer implemented in access nodes (or DU) as indicated by par. 47), reducing of a size of a header of a packet in the data flow that is to be relayed by the edge node (par. 68, 78, header compression, which processed by the shared RLC in the gNB DU and PDCP in the gNB CU that both are DRB L2 entities as in fig. 3), or to perform, based on the grouping control information, adding of priority information to the header (par. 66, 78, 81, 89, 93, adding or removing header with QoS flow id or priority information, which processed by the shared RLC in the gNB DU and PDCP in the gNB CU that both are DRB L2 entities as in fig. 3).
However, ZHANG does not explicitly teach by transmitting, control information generated by the network monitoring apparatus, the transmitting of the control information being configured to cause a layer 2 switch included in the edge node to perform. 
But, KIM (US 20180368109) in a similar or same field of endeavor teaches by transmitting, control information generated by the network monitoring apparatus, the transmitting of the control information being configured to cause a layer 2 switch included in the edge node to perform (par. 79, 80, 129, a DU may include registration, release, setup, configuration, change, reporting, and deletion functions for a DU device controlled by a CU and for radio resources associated with the DU device).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of ZHANG to transmit control information to DU.
The motivation would have been to manage and control the functions in DU.

Regarding claim 8, ZHANG teaches the method according to claim 7, further comprising: performing, by a first edge node of the network slice based on at least part of the grouping control information (fig. 1A, par. 68, 77, 82, type 1 PDCP), reducing of a size of a header of a packet included in the data flow (par. 68, 78, header compression) or adding of the priority information to the header (par. 66, 78, 81, 89, 93, adding or removing header with QoS flow id or priority information).

Regarding claim 9, ZHANG teaches the method according to claim 8, further comprising: recovering, by a second edge node of the network slice, a pre-processing header (par. 68, 78, header compression would implicitly indicating decompression to recover the header), based on the at least part of the grouping control information (fig. 1A, par. 68, 77, 82, type 1 PDCP).


Claim(s) 3, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20200084636 as supported by provisional app. 62728393 filed on 09/07/2018) in view SALTSIDIS et al. (US 20210243654) and GAUTAM et al. (US 20140247829).

Regarding claim 3, ZHANG et al. (US 20200084636) teaches a transmission apparatus comprising: 
a layer 2 switch of relaying a data flow via the interface based on the media access control included in each packet in the data flow (par. 57, 58, 84, 220, MAC and MAC and OTA interfaces and Uu interfaces for communication between entities (fig. 3) and also to UE and connection between DU and CU of gNB for routing the data flow between source and destination), the layer 2 switch being coupled to the interface (par. 3, 57, 58, 84, 220, MAC and OTA interfaces and Uu interfaces for communication between entities (fig. 3) and also to UE and connection between DU and CU of gNB) and
being configured to execute a header check processing that includes specifying a transfer destination from a header of a packet that is input (par. 18, 89, the new RLC PDU header may optionally include one or more of: a sender ID field, a receptor ID field, a slice ID field and a Qos flow ID field… The receptor ID may be an ID assigned by RAN name manager to identify a receptor of RLC PDU), and execute a header processing that includes performing, based on control information supplied from a network monitoring apparatus (fig. 1A, par. 68, 77, 82, type 1 PDCP), reducing of a size of the header (par. 68, 78, header compression) or adding of priority information to the header (par. 66, 78, 81, 89, 93, adding or removing header with QoS flow id or priority information).
However, ZHANG does not teach Optical transmission apparatus comprising: transponder; Relaying via the transponder; switch coupled to the transponder; 
but, SALTSIDIS et al. (US 20210243654) teaches Optical transmission apparatus comprising: transponder (par. 99, gNB with optical fiber connection, the optical fiber connection implicitly indicate the transponder for transmitting optical signal on the fiber); 
Relaying via the transponder (par. 99, transmission and reception); switch coupled to the transponder (par. 99, gNB with optical fiber connection, the optical fiber connection implicitly indicate the transponder for transmitting optical signal on the fiber); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SALTSIDIS in the system of ZHANG to provide the optical interface to the gNB.
The motivation would have been to provide fast and reliable transmission over fiber.
However, ZHANG does not explicitly teach relaying via the transponder based on media access control address; check processing from media access control address include in a header; 
But, GAUTAM et al. (US 20140247829) in a similar or same field of endeavor teaches relaying via the transponder based on media access control address (par. 64, relay based on MAC address via the OTN (transponder); switch coupled to the transponder (fig. 2, par. 64, OTN (transponder) in NPU/ASIC connects to switch module); check processing from media access control address include in a header (par. 64, relay based on MAC address via the OTN (transponder); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GAUTAM in the system of ZHANG and SALTSIDIS to relay using MAC address.
The motivation would have been to route using unique MAC address for identifying the devices.


Regarding claim 5, ZHANG et al. (US 20200084636) teaches a transmission apparatus comprising: 
a layer 2 switch of relaying a data flow via the interface based on the media access control included in each packet in the data flow (par. 57, 58, 84, 220, MAC and MAC and OTA interfaces and Uu interfaces for communication between entities (fig. 3) and also to UE and connection between DU and CU of gNB for routing the data flow between source and destination), the layer 2 switch being coupled to the interface (par. 3, 57, 58, 84, 220, MAC and OTA interfaces and Uu interfaces for communication between entities (fig. 3) and also to UE and connection between DU and CU of gNB) and being configured to execute a header check processing that includes checking a header of a packet that is input, and specifying a transfer destination (par. 18, 89, the new RLC PDU header may optionally include one or more of: a sender ID field, a receptor ID field, a slice ID field and a Qos flow ID field… The receptor ID may be an ID assigned by RAN name manager to identify a receptor of RLC PDU), and execute a header processing that includes controlling recovering processing in accordance with a size of the header (par. 68, 78, header compression would implicitly indicating decompression to recover the header) or in accordance with presence or absence of priority information that is added to the header, the recovering processing being configured to recover an original header (par. 66, 78, 81, 89, 93, adding or removing header with QoS flow id or priority information), based on control information supplied from a network monitoring apparatus (fig. 1A, par. 68, 77, 82, type 1 PDCP).
However, ZHANG does not teach Optical transmission apparatus comprising: transponder; Relaying via the transponder; switch coupled to the transponder; 
but, SALTSIDIS et al. (US 20210243654) teaches Optical transmission apparatus comprising: transponder (par. 99, gNB with optical fiber connection, the optical fiber connection implicitly indicate the transponder for transmitting optical signal on the fiber); 
Relaying via the transponder (par. 99, transmission and reception); switch coupled to the transponder (par. 99, gNB with optical fiber connection, the optical fiber connection implicitly indicate the transponder for transmitting optical signal on the fiber); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SALTSIDIS in the system of ZHANG to provide the optical interface to the gNB.
The motivation would have been to provide fast and reliable transmission over fiber.
However, ZHANG does not explicitly teach relaying via the transponder based on media access control address; check processing from media access control address include in a header; 
But, GAUTAM et al. (US 20140247829) in a similar or same field of endeavor teaches relaying via the transponder based on media access control address (par. 64, relay based on MAC address via the OTN (transponder); switch coupled to the transponder (fig. 2, par. 64, OTN (transponder) in NPU/ASIC connects to switch module); check processing from media access control address include in a header (par. 64, relay based on MAC address via the OTN (transponder); 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by GAUTAM in the system of ZHANG and SALTSIDIS to relay using MAC address.
The motivation would have been to route using unique MAC address for identifying the devices.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20200084636 as supported by provisional app. 62728393 filed on 09/07/2018), SALTSIDIS et al. (US 20210243654) and GAUTAM et al. (US 20140247829) as applied to claim 3 above, and further in view of SURYAVANSHI et al. (US 20150195326).

Regarding claim 4, ZHANG does not teach the transmission apparatus according to claim 3, wherein the header processing is configured to reduce the size of the header, when a latency request of the packet indicated by the control information is lower than a predetermined level.
But, SURYAVANSHI et al. (US 20150195326) teaches wherein the header processing is configured to reduce the size of the header, when a latency request of the packet indicated by the control information is lower than a predetermined level (par. 77, 86, 87).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by SURYAVANSHI in the system of ZHANG, SALTSIDIS, and GAUTAM to perform header compression based on the delay.
The motivation would have been to optimize the tradeoff between the processing the compression and the delay or latency.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20200084636 as supported by provisional app. 62728393 filed on 09/07/2018), SALTSIDIS et al. (US 20210243654) and GAUTAM et al. (US 20140247829) as applied to claim 5 above, and further in view of ANCHAN et al. (US 20180063746).

Regarding claim 6, ZHANG does not teach the transmission apparatus according to claim 5, wherein the controlling of the recovering processing is configured to perform the recovering processing when the size of the header is smaller than a predetermined value, the recovering processing being configured to remove the header and add original header information indicated by the control information.
But, ANCHAN et al. (US 20180063746) in a similar or same field of endeavor teaches wherein the controlling of the recovering processing is configured to perform the recovering processing when the size of the header is smaller than a predetermined value, the recovering processing being configured to remove the header and add original header information indicated by the control information (fig. 3, par. 42, 61, 71, The packet may then be decompressed at compressor/decompressor 345 using connection context 340 at the receiver 308, to provide the uncompressed RTP packet).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by ANCHAN in the system of ZHANG, SALTSIDIS, and GAUTAM to perform header compression based on the delay.
The motivation would have been to optimize the tradeoff between the processing the compression and the delay or latency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/23/2022